SECOND DIVISION
                              MILLER, P. J.,
                         DOYLE, P. J., and REESE, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                     March 1, 2019




In the Court of Appeals of Georgia
 A17A0565. HOECHSTETTER et al. v. PICKENS COUNTY et al.

      MILLER, Presiding Judge.

      In Hoechstetter v. Pickens County, 341 Ga. App. 213 (799 SE2d 352) (2017),

we affirmed the denial of summary judgment to the appellants, concluding that they

had received sufficient notice of a hearing on a zoning board’s decision. In

Hoechstetter v. Pickens County, 303 Ga. 786 (815 SE2d 50) (2018), the Supreme

Court of Georgia reversed our decision. We therefore vacate our decision in

Hoechstetter, supra, 341 Ga. App. 213, and adopt the judgment of the Supreme Court

as the opinion of this Court.

      Judgment reversed. Doyle, P. J., and Reese, J., concur.